Attachment to Non-Compliant Amendment
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicant’s amendment and response of 8/17/2022 are acknowledged. Claims 1-20 have been canceled, New claims 21-40 have been added.

Claims Status
3.     Claims 21-40 are pending in this application. Claims 1-20 have been canceled, New claims 21-40 have been added

Non- Compliant Amendment
4.      Newly submitted claims 21-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original claims were drawn to:
    A method of treating a tumor in a subject, and/or reducing or preventing metastasis of a tumor in a subject, comprising administering to the subject an attenuated bacterium that expresses a recall antigen in an amount effective to treat the tumor, and/or to reduce or prevent metastasis of the tumor.
       The new claims are drawn to:
     A method of treating a tumor in a subject, and/or reducing or preventing metastasis of the tumor, comprising: determining an antigen that will cause a T cell recall response in the subject; and causing a cell of the tumor to present the antigen on an external surface of the tumor cell.
	The proposed newly submitted claims change the scope of the invention. The newly proposed claims do not administer anything to any patient. The newly proposed claims do not treat, reduce or prevent metastasis of a tumor in a subject. Applicants are not permitted to shift to claim another invention after an an Office action on the merits was made on  originally presented claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  No changes to the invention are acceptable at this stage of prosecution.

Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 2pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645    
September 7, 2022
/JANA A HINES/Primary Examiner, Art Unit 1645